UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4302


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RANDALL EUGENE HILLIAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:04-cr-00041-JAB-1)


Submitted:   January 26, 2016             Decided:   February 9, 2016


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ames Colby Chamberlin, LAW OFFICES OF AMES C. CHAMBERLIN,
Greensboro, North Carolina, for Appellant.      Robert Albert
Jamison Lang, Assistant United States Attorney, Winston-Salem,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Randall          Eugene      Hillian      appeals         the     district       court’s

judgment revoking his term of supervised release and sentencing

him to a term of 21 months’ imprisonment.                             In accordance with

Anders v. California, 386 U.S. 738 (1967), Hillian’s counsel has

filed a brief certifying that there are no meritorious issues

for   appeal,          but      suggesting          that   the        court     review     the

reasonableness of Hillian’s sentence.                      Although informed of his

right to file a pro se brief, Hillian has not done so.                                         We

affirm the district court’s judgment.

      “A   district          court   has    broad      discretion        when       imposing    a

sentence        upon      revocation       of       supervised        release.”         United

States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                                    “We will

affirm     a    revocation         sentence     if    it   is    within       the    statutory

maximum        and   is      not    plainly     unreasonable.”                Id.    (internal

quotation marks omitted).               We first review the district court’s

sentence for “significant procedural error.”                              Gall v. United

States, 552 U.S. 38, 51 (2007).                     Next, we review the substantive

reasonableness of the sentence, “examin[ing] the totality of the

circumstances to see whether the sentencing court abused its

discretion in concluding that the sentence it chose satisfied

the standards set forth in § 3553(a),” United States v. Gomez-

Jimenez, 750 F.3d 370, 382 (4th Cir.) (internal quotation marks



                                                2
omitted), cert. denied, 135 S. Ct. 305 (2014), as applicable to

a revocation of supervised release proceeding, see 18 U.S.C.

§ 3583(e).        When reviewing the substantive reasonableness of a

revocation sentence, an appellate court may apply a presumption

of   reasonableness     where       the   imposed       term   falls   within   the

Sentencing Guidelines policy statement range.                     United States v.

Aplicano-Oyuela, 792 F.3d 416, 425 (4th Cir. 2015).                       Finally,

because   Hillian      did     not    object       to    the   imposed   term    of

imprisonment before the district court, our review is for plain

error.    Webb, 738 F.3d at 640-41.                 Our review of the record

reveals neither a procedural error nor anything overcoming the

applicable    presumption      of    reasonableness        that   accompanies   the

district court’s imposition of a within-Guidelines sentence.

     In   accordance     with    Anders,      we    have   reviewed    the   entire

record in this case and have found no meritorious issues for

appeal.      We    therefore    affirm    the      district    court’s   judgment.

This court requires that counsel inform Hillian, in writing, of

the right to petition the Supreme Court of the United States for

further review.       If Hillian requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Hillian.



                                          3
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4